Citation Nr: 0739608	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

3.  Entitlement to an  initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period 
prior to August 31, 2004.

4.  Entitlement to a rating in excess of 70 percent for PTSD, 
for the period from August 31, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to March 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from May 2004 and August 2005 rating decisions.

In the May 2004 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
PTSD,  effective January 30, 2004.  In June 2004, the veteran 
filed a notice of disagreement (NOD) with the initial rating 
assigned.  A January 2005 rating decision granted a higher 
initial  rating of 50 percent for PTSD, effective January 30, 
2004.  A statement of the case (SOC) was also issued in 
January 2005, and the veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
February 2005.

In October 2004, the veteran and his wife testified during a 
hearing , before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

In the August 2005 rating decision, the RO granted service 
connection for tinnitus, evaluated as 10 percent disabling, 
effective April 7, 2005, and denied service connection for 
bilateral hearing loss.  In September 2005, the veteran filed 
an NOD.  A statement of the case (SOC) was issued in January 
2006, and the veteran filed a substantive appeal in the same 
month.

An August 2006 rating decision granted a 70 percent rating 
for PTSD, effective August 31, 2004.  

In January 2007, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.  Because the veteran 
has disagreed with the initial ratings assigned following the 
grants of service connection for his PTSD and tinnitus, the 
Board has characterized these issues on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher rating for PTSD has been 
assigned, because a higher rating is available at each stage, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the Board has recharacterized the 
appeal as to PTSD as encompassing both matters set forth on 
the preceding page.  Id.; see also AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

The Board's decision on the bilateral hearing loss and 
tinnitus claims is set forth below.  The claims for higher 
initial and subsequent ratings for PTSD are addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the January 2007 hearing, the veteran stated that he had 
impotence due to medication used to treat PTSD.  As the RO 
has not adjudicated a claim for service connection for 
impotence, as secondary to service-connected PTSD, that 
matter not properly before the Board; hence, it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  While in service, the veteran likely had significant 
noise exposure while serving as a machine gunner during the 
Vietnam War.  

3.  The veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding as to whether the 
veteran's current bilateral hearing loss disability is 
related to service.  

4.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent schedular disability rating; there also is no 
objective showing  that the veteran's tinnitus has caused 
marked interference with the veteran's employment or required 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the use of regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2007).  

2.  The claim for an initial  rating in excess of 10 percent 
for tinnitus is without legal merit.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service 
connection for bilateral hearing loss, the Board finds that 
all notification and development actions needed to fairly 
adjudicate that claim have been accomplished.  

Regarding the claim for a higher initial rating for tinnitus, 
the appellant and his representative have been notified of 
the reasons for the denial of the claim and have been 
afforded the opportunity to present evidence and argument 
with respect to the claim, to include during the January 2007 
hearing.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim essentially 
lacks legal merit.  As the law, and not the facts, is largely 
dispositive of the claim, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran asserts that his current bilateral hearing loss 
is the result of noise exposure in Vietnam, including 
explosions and small arms fire.  The veteran acknowledges 
that, after service, he worked in construction, but maintains 
that his hearing loss is attributable to in-service, rather 
than post-service, noise exposure.

Service medical records reflect no complaints  or findings of 
hearing loss.  Although the veteran was not specifically 
diagnosed with hearing loss of either ear in active service, 
the Board notes that the absence of in-service evidence of 
hearing loss is not fatal to the claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Competent evidence of a current hearing loss 
disability (i.e., one meeting the requirements of section 
3.385, as noted above), and a medically sound basis for 
attributing such disability to service, may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

First addressing the question of current disability, the 
Board notes that  the veteran was afforded VA audiological 
evaluation in July 2005 and July 2006.  

During the July 2005 VA evaluation, the veteran reported 
noise exposure to artillery in Vietnam and indicated that, 
following service, he worked in construction.  On 
audiological testing, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
55
50
LEFT
15
25
50
55
55

The veteran's speech recognition score using the Maryland CNC 
Word List was 92 percent in each ear.  The diagnosis was 
moderate high frequency sensorineural hearing loss, 
bilaterally.  The examiner noted that the veteran had a 
history of in-service and post-service noise exposure and 
that, as a result it was not possible to delineate the 
etiology of the hearing loss.  The examiner added that, 
although it was possible that the veteran's hearing loss was 
incurred in service, the ratio of possibility was so 
difficult to determine that it would only be speculative.  

The report of the July 2006 audiological evaluation includes 
a notation that the  examiner reviewed the claims file, 
including the veteran's service medical records. The veteran 
again gave a history of noise exposure in Vietnam and post-
service noise exposure as a construction worker.  He reported 
that he occasionally used hearing protection, and that he had 
no noise exposure for the past 10 to 12 years, as he had 
worked in an office.  On audiological testing, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
55
55
LEFT
25
30
60
60
60

The veteran's speech recognition score using the Maryland CNC 
Word List was 96 percent in the right ear and 92 percent in 
the left ear.  The diagnosis was moderate high frequency 
sensorineural hearing loss, bilaterally.  The examiner 
reiterated her July 2005 opinion regarding etiology of 
bilateral hearing loss, and noted that there was no new 
evidence to contradict the August 2005 rating decision.  

Both the July 2005 and July 2006 audiometric testing results 
clearly establish hearing loss disability in each ear as 
defined in 38 C.F.R. § 3.385. The question remains, however, 
as to whether there exists a medical nexus between such 
bilateral hearing loss disability and service.

In this appeal, the veteran has alleged that he had in-
service  noise exposure, the "injury" to which his 
disability relates.  While his service medical records do not 
document the occurrence of, or treatment for, any specific 
incidence of acoustic trauma, the Board notes that the 
veteran's Form DD-214 confirms that he served as a machine 
gunner during the Vietnam War.  Considering the circumstances 
of the veteran's service, he was likely exposed to some, and 
possibly significant, noise exposure in service from the 
firing of weapons.  In addition, the veteran is competent to 
assert the occurrence of in-service injury.  See, e.g., 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, 
although there is no objective evidence to support a specific 
incident of acoustic trauma in service, the Board accepts the 
veteran's assertions of in-service noise exposure as 
credible.  

Moreover, considering the totality of the evidence, to 
include the veteran's assertions and the nature of his 
service, and the objective evidence of record, the Board 
finds that, with application of the benefit-of-the-doubt 
doctrine, service connection for bilateral hearing loss is 
warranted.  

While there is no competent opinion of record explicitly 
relating the veteran's current bilateral hearing loss to 
service, the Board finds that the opinions provided by the VA 
examiner in July 2005 and July 2006 tend to suggest a nexus 
between current bilateral hearing loss and service.  
Although, in each report, the examiner indicated that a 
determination regarding whether hearing loss was incurred in 
service would be speculative, she stated in connection with 
both examinations that it was possible that hearing loss was 
incurred in service.  Moreover, there is no medical opinion 
of record specifically attributing the veteran's current 
bilateral hearing loss to his post-service noise exposure.  
For service connection, in-service noise exposure need not be 
the only source of acoustic trauma; it must only be a 
contributing source.  

A finding that current bilateral hearing loss is related to 
in-service noise exposure is further bolstered by the opinion 
rendered following an August 2005 VA examination to evaluate 
the veteran's claim for service connection for tinnitus .  
During this examination, the veteran reported his history of 
in-service noise exposure in Vietnam, including his squad 
leader setting an M16 on his left shoulder and firing several 
rounds, as well as post-service noise exposure in 
construction.  The examiner reviewed the results of 
audiological testing conducted in July 2005, and noted that 
there was a mild asymmetry in the veteran's high frequency 
hearing, which was worse in his left ear, which could be 
consistent with his story of an M16 being fired from his left 
shoulder.  The examiner noted that the veteran had post-
service noise exposure in construction, but that it was at 
least as likely as not that the veteran's tinnitus was 
initiated by service-related combat noise.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board finds that, given the foregoing, the overall record 
tends to support of a finding of that bilateral hearing loss 
(like tinnitus), likely  competent evidence is at least in 
relative equipoise regarding a nexus between current 
bilateral hearing loss and service.  Under the circumstances 
of this case, and with resolution of all reasonable doubt in 
the veteran's favor, the criteria for service connection for 
bilateral hearing loss are met.  

III.  Higher Initial Rating for Tinnitus

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

Tinnitus is evaluated as 10 percent disabling under 
Diagnostic Code 6260, which was revised effective June 13, 
2003.  The June 2003 revision specifically clarified existing 
VA practice that only a single 10 percent rating is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2007).  

In the August 2005 rating decision, the RO granted service 
connection and an initial 10 percent rating for tinnitus, 
effective April 7, 2005.  Hence, service connection for the 
veteran's tinnitus was established subsequent to the June 
2003 revision.  Nevertheless, the veteran has argued that he 
is entitled to an increased rating for tinnitus on the basis 
of separate 10 percent ratings for each ear, as reflected in 
his September 2005 NOD and January 2006 substantive appeal.  

However, under 38 C.F.R. § 4.87, Diagnostic Code 6260, the 
maximum schedular rating is the 10 percent rating currently 
in effect.  The revision to this diagnostic code, which 
became effective before the veteran filed his claim, 
prohibits the assignment of a separate rating for each ear.  
38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  

Moreover, in Smith v. Nicholson, 19 Vet. App. 63 (2005), the 
United  States Court of Appeals for Veterans Claims (Court) 
reversed  a Board decision that found that, under pre-June 
13, 2003 regulations, no more than a single 10 percent rating 
could be  assigned for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the  
appellant sought disability rating(s) for tinnitus greater  
than 10 percent.

The Federal Circuit reversed the decision of the Court in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir.  
2006).  Citing Supreme Court precedent, the Federal Circuit  
explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

The Board has considered all arguments by or on behalf of the 
veteran; however, in view of the foregoing, the Board 
concludes that Diagnostic Code 6260 precludes an evaluation 
in excess of a single 10 percent rating for tinnitus.  
Therefore, the veteran's claim for separate schedular 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied.  As the disposition of this claim is 
based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board also notes that, during the January 2007 hearing, 
the veteran testified that tinnitus has interfered with his 
functioning beyond the level of average impairment 
contemplated in the 10 percent rating.  Specifically, he 
stated that tinnitus caused him to totally lose 
concentration, lose interest in conversations, and kept him 
awake at night. 

In  exceptional cases where the schedular rating is found to 
be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service may approve an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities. The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."  The question of an extra-schedular rating is a 
component of the appellant's claim for a higher rating.  
Floyd, 9 Vet. App. at 96

 Given the veteran's assertions during his Board hearing, the 
Board has considered whether As the veteran has asserted that 
tinnitus interferes with his functioning, the Board has 
considered whether the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321, for assignment of an extra-
schedular rating is warranted.  However, despite the 
veteran's contentions during the January 2007 hearing, he has 
submitted no evidence indicating that tinnitus resulted in 
marked interference in employment.  The Board notes that the 
veteran testified at the January 2007 hearing that he was 
working full-time, and that, while he discussed difficulties 
with his employment, such difficulties were related to 
service-connected PTSD.  As such, marked interference with 
employment has not been demonstrated.  Also, the record 
reflects that tinnitus has not required any, let alone 
frequent, periods of hospitalization since the grant of 
service connection.   

Because the veteran has been in receipt of the maximum 
schedular rating available for tinnitus since the grant of 
service connection, and because the criteria for invoking the 
procedures for assignment of a an extra-schedular rating have 
not been met, the Board finds that the claim for an initial 
rating in excess of 10 percent must be denied.   See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260.  


ORDER

Service connection for bilateral hearing loss is granted. 

An initial rating in excess of 10 percent for tinnitus is 
denied.  


REMAND

The Board's review of the record reveals that further RO 
action on the claims for higher initial and subsequent 
ratings for PTSD is warranted.  

The record reflects that there are  outstanding pertinent VA 
medical records.  In October 2004 letters, Heather English 
and Joseph Little, counselors at the Phoenix Vet Center, 
reported that the veteran had been attending individual and 
group therapy for PTSD for almost two years.  Ms. English 
specifically indicated that the veteran had been treated 
since December 2002.  During the January 2007 hearing, the 
veteran reported that he went to group therapy at the Phoenix 
Vet Center twice a month.  However, no records of treatment 
from the Phoenix Vet Center have been associated with the 
claims file.  

Also during the January 2007 hearing, the veteran stated that 
Dr. Sherbon was his treating psychiatrist, and that he saw 
her on a monthly basis.  Records of VA treatment from the Sun 
City Community Based Outpatient Clinic (CBOC) include 
treatment for PTSD by Dr. Sherbon as recently as August 2006; 
however, the veteran's recent testimony suggests that more 
recent records of VA treatment for PTSD are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In light of the letters 
reflecting Vet Center treatment since December 2002 and the 
veteran's testimony regarding VA treatment since August 2006, 
the RO must obtain the outstanding VA medical records 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also, through VCAA-compliant notice, give the veteran 
another opportunity to present information and/or evidence 
pertinent to the claim for a higher initial rating for PTSD.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should 
notify the veteran of what is needed to support the claim for 
a higher rating.  The RO should also invite the veteran to 
submit all pertinent evidence in his possession (not 
previously requested), and ensure that its notice to the 
veteran meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA (to include arranging or the veteran to undergo 
prior to adjudicating the claim on appeal.  The RO's 
adjudication of the claim should include continued 
consideration of whether "staged rating" (assignment of 
different ratings for different periods of time, based on the 
facts found), pursuant to Fenderson, is warranted.  

Accordingly, these  matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment of the 
veteran's PTSD from the Phoenix Vet 
Center (since December 2002) and from the 
Sun City CBOC (since August 2006).  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a VCAA-compliant 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
the claims for higher ratings for PTSD 
that is not currently of record. 

The RO should explain how to establish 
entitlement to a higher rating, notify 
the veteran of the type of evidence that 
is the veteran's ultimate responsibility 
to submit, and invite the veteran to 
submit all pertinent evidence in his 
possession that is not already of record.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above)-particularly as regards 
assignment of disability ratings and 
effective dates, as appropriate.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  The RO's 
adjudication of the claim should include 
continued consideration of whether 
"staged rating", pursuant to Fenderson 
(cited to above), is warranted.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


